DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 in lines 2 and 8-10 recites the limitations “a first insulating layer between the plurality of data lines and the base substrate” and “the orthographic projections of the effective light-emitting regions on the base substrate; and for a same sub-pixel, an orthographic projection of an auxiliary line on the base substrate and an orthographic projection of the first sub-data line on the base substrate form a triangle” these limitations are indefinite in that it is unclear how the base substrate can both include the data lines, effective light -emitting regions, and first sub-data line as required by claim 1 and be formed in relation to the base substrate. 
Claim 9 recites the limitation "the common electrode layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claims 5-7 and 10-13 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US Pub. 20170285428 and hereafter Seong) in view of Zhu (CN 110058422 with reference made to provided machine translation).
As per claim 1, Seong teaches (in figures 1-4) a display panel, comprising: a base substrate (elements including and between substrate 301 and pixel electrode PE1); wherein the base substrate comprises a plurality of sub-pixels (RP, GP, and BP) and a plurality of signal routing wire (DL and CL); each of the plurality of sub-pixels comprises an effective light-emitting region (area overlapping pixel electrodes PE1). 
Seong does not teach that an orthographic projection of the effective light-emitting region on the base substrate and an orthographic projection of one of the plurality of signal routing wires on the base substrate have a first overlapping region; and the first overlapping region is in a non-linear shape.
However, Zhu teaches (in figures 3 and 10) providing a lenticular lens on top of a display in order to provide 3D display (see figure 3) and teaches modifying signal lines such that an orthographic projection of an effective light-emitting region and an orthographic projection of one of the plurality of signal routing wires on the base substrate have a first overlapping region; and the first overlapping region is in a non-linear shape (see figure 10 and page 3 lines 30-36) in order to prevent moire (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a lenticular lens and to modify the signal routing wires in Seong to have the shape suggested by Zhu. 
The motivation would have been to provide 3D display while reducing moire. 
As per claim 2, Seong in view of Zhu teaches that the first overlapping region is in a broken line shape, and a bending angle of the first overlapping region is greater than or equal to 45°and less than 80° (see figure 10 and page 3 lines 30-36 of Zhu).
Zhu does not specifically teach the range for the bending angle is greater than or equal to 70 °and less than 180°. 
However, while the specific range for the bending angle is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 3, Seong in view of Zhu teaches that the plurality of signal routing wires comprise a plurality of data lines (thick portions of DL and CL in Seong under the modification by Zhu); one column of sub-pixels corresponds to one of the plurality of data lines; each of the plurality of data lines comprises a first sub-data line (thick portion of line overlapping pixel electrode) and a second sub-data line (vertical thick portion of line not overlapping the pixel electrode) electrically connected with each other (see figure 10 and page 3 lines 30-36 of Zhu); an orthographic projection of each first sub-data line on the base substrate and the orthographic projection of the effective light-emitting region of a corresponding sub-pixel on the base substrate form the first overlapping region; and orthographic projections of second sub-data lines on the base substrate do not overlap orthographic projections of effective light-emitting regions on the base substrate (see figure 10 and of Zhu).
As per claim 4, Seong in view of Zhu teaches a first insulating layer (311 in Seong) between the plurality of data lines (thick portions of DL and CL in Seong under the modification by Zhu) and the base substrate (301 in Seong), and a plurality of auxiliary lines (narrow portions of DL and CL in Seong under the modification by Zhu); wherein the plurality of auxiliary lines extend in a column direction of the plurality of sub-pixels; one of the plurality of sub-pixels corresponds to one of the plurality of auxiliary line; orthographic projections of the plurality of auxiliary lines on the base substrate do not overlap the orthographic projections of the effective light-emitting regions on the base substrate; and for a same sub-pixel, an orthographic projection of an auxiliary line on the base substrate and an orthographic projection of the first sub-data line on the base substrate form a triangle, and the bending angle is an included angle of a side, facing the auxiliary line, of the first overlapping region (see figure 10 and page 3 lines 30-36 of Zhu).
 	Seong in view Zhu does not specifically teach that the auxiliary lines are formed between the first insulating layer and the base substrate. 
	However, one of ordinarily skilled in the art would have recognized that switching the location of the auxiliary line to be between the first insulating film and the base substrate would perform the same operation of conducting image signals to the pixel.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to form the auxiliary line between the first insulating layer and the base substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 5, Seong in view of Zhu teaches a second insulating layer (321 in Seong) arranged on a side, facing away from the base substrate (301 in Seong), of the plurality of data lines (thick portions of DL and CL in Seong under the modification by Zhu), and a transparent pixel electrode layer (layer of PE1 see paragraph 102 in Seong) arranged on a side, facing away from the base substrate, of the second insulating layer; wherein the transparent pixel electrode layer comprises a plurality of pixel electrodes (PE1 in Seong) spaced apart from one another, and the one sub-pixel comprises one pixel electrode.
As per claim 7, Seong in view of Zhu teaches a common electrode layer (330 in Seong) and a third insulating layer (322 in Seong); wherein the common electrode layer is arranged between the second insulating layer (321 in Seong) and the transparent pixel electrode layer (PE1 in Seong), and the third insulating layer is arranged between the common electrode layer and the transparent pixel electrode layer.
As per claim 8, Seong in view of Zhu teaches that the plurality of data lines (thick portions of DL and CL in Seong under the modification by Zhu) comprise a plurality of first-type data lines (thick portions of DL in Seong under the modification by Zhu) and a plurality of second-type data lines (thick portions of CL in Seong under the modification by Zhu); the plurality of first-type data lines and the plurality of second-type data lines are alternately disposed in a row direction of the plurality of sub-pixels; every two adjacent columns of sub-pixels serve as a column group, and every two adjacent column groups correspond to one of the plurality of first-type data lines; wherein odd-numbered rows of sub-pixels of a first column group in the every two adjacent column groups are all electrically connected with a corresponding first-type data line; and even-numbered rows of sub-pixels in a second column group in the every two adjacent column groups are all electrically connected with a corresponding first-type data line (see figure 1 of Seong).
As per claim 14, Seong in view of Zhu teaches a display device, comprising the display panel according to claim 1 (see figures 1-4 of Seong and the rejection of claim 1 above).
As per claim 15, Seong in view of Zhu teaches a grating (parallax lens from Zhu) arranged on a light emitting side of the display panel.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US Pub. 20170285428 and hereafter Seong) in view of Zhu (CN 110058422 with reference made to provided machine translation) as applied to claim 5 above and in further view of Kim et al. (US Pub. 20060176434 and hereafter Kim).
As per claim 6, Seong in view of Zhu does not teach that each pixel electrode comprises: a first sub-pixel electrode, a second sub-pixel electrode, and an electrode connection part; the first sub-pixel electrode and the second sub-pixel electrode are spaced apart from each other; the first sub-pixel electrode and the second sub-pixel electrode in a same pixel electrode are electrically connected through the electrode connection part; and orthographic projections of the plurality of data lines on the base substrate do not overlap orthographic projections of first sub-pixel electrodes and second sub-pixel electrodes on the base substrate.
However, Kim teaches (in figure 1) forming pixel electrodes such that each pixel electrode comprises: a first sub-pixel electrode (102), a second sub-pixel electrode (104), and an electrode connection part (portion connecting 102 and 104 see figure 1 and paragraph 34); the first sub-pixel electrode and the second sub-pixel electrode are spaced apart from each other; the first sub-pixel electrode and the second sub-pixel electrode in a same pixel electrode are electrically connected through the electrode connection part; and orthographic projections of the plurality of data lines (DL) on the base substrate do not overlap orthographic projections of first sub-pixel electrodes and second sub-pixel electrodes on the base substrate in order to reduce parasitic capacitance (paragraph 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to separate the pixel electrodes of Seong in view of Zhu into a first sub-pixel, second sub-pixel, and connection electrodes as suggested by Kim in order to reduce parasitic capacitance. 
Claim(s) 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US Pub. 20170285428 and hereafter Seong) in view of Zhu (CN 110058422 with reference made to provided machine translation) as applied to claim 8 above and in further view of Ham et al. (US Pub. 20100007837 and hereafter Ham).
As per claim 9, Seong in view of Zhu teaches a common electrode layer (330). 
Seong in view of Zhu does not teach that the common electrode layer comprises a plurality of common electrode parts spaced apart from one another; orthographic projections of the common electrode parts on the base substrate do not overlap orthographic projections of the plurality of first-type data lines on the base substrate; and/or the orthographic projections of the common electrode parts on the base substrate do not overlap orthographic projections of scan lines on the base substrate; and/or the orthographic projections of the common electrode parts on the base substrate overlap orthographic projections of the plurality of second-type data lines on the base substrate.
However, Ham teaches (in figure 10) forming a common electrode layer to comprise a plurality of common electrode parts (730) spaced apart from one another (spaced apart by openings and connection electrodes shown in figure 10 and described in paragraph 113); orthographic projections of the common electrode parts on the base substrate do not overlap orthographic projections of data lines (715) on a base substrate in order to reduce vertical parasitic capacitance (paragraph 113).
It would have been obvious to one of ordinary skill in the art at the time of filing to separate the common electrode in Seong in view of Zhu along the data lines as suggested by Ham in order to reduce vertical parasitic capacitance. 
As per claim 10, Seong in view of Zhu and Ham teach that one column group corresponds to one of the plurality of second-type data lines (thick portions of CL in Seong under the modification by Zhu), and the one second-type data line corresponds to one column of common electrode parts (330 in Seong under the modification from Zhu and Ham); and when the common electrode layer is arranged between the second insulating layer (321 in Seong) and the transparent pixel electrode layer (PE1 in Seong), the plurality of second-type data lines are electrically connected with corresponding common electrode parts through second vias (904 in Seong) penetrating the second insulating layer.
As per claim 12, Seong in view of Zhu and Ham teach that one column group corresponds to one of the plurality of second-type data line (thick portions of CL in Seong under the modification by Zhu), and the one second-type data line corresponds to one column of common electrode parts (330 in Seong under the modification from Zhu and Ham); and when the common electrode layer is arranged between a layer where auxiliary lines (771 in Seong) are arranged and the base substrate (301 in Seong), the plurality of second-type data lines are electrically connected with corresponding common electrode parts through third vias (904 in Seong) penetrating a first insulating layer (321 in Seong) and a third insulating layer (352 in Seong).
Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US Pub. 20170285428 and hereafter Seong) in view of Zhu (CN 110058422 with reference made to provided machine translation) and Ham et al. (US Pub. 20100007837 and hereafter Ham) as applied to claims 10 and 12 respectively above and in further view of Choi et al. (KR 20160042352 hereafter Choi and with reference made to provided machine translation).
As per claim 11, Seong in view of Ham does not teach common electrode connection lines disposed in a same layer as the scan lines and spaced apart from one another; wherein the common electrode connection lines extend in the row direction of the plurality of sub-pixels; orthographic projections of the common electrode connection lines on the base substrate do not overlap the orthographic projections of the effective light-emitting regions on the base substrate; and the common electrode connection lines are electrically connected with the plurality of second-type data lines through first vias penetrating the first insulating layer.
However, Choi teaches (in figures 1-6) providing common electrode connection lines (VCHL1) disposed in a same layer as the scan lines (see page 3 lines 41-42) and spaced apart from one another (see figure 4); wherein the common electrode connection lines extend in the row direction of the plurality of sub-pixels; orthographic projections of the common electrode connection lines on the base substrate do not overlap the orthographic projections of the effective light-emitting regions on the base substrate (page 4 lines 2-3); and common electrode connection lines (VCVL1) formed in the same layer as the data lines (page 3 lines 37-38) are electrically connected with the plurality of second-type data lines through vias (CNT1).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the common electrode connection lines and vias taught by Choi in the device of Seong in view of Zhu and Ham. 
The motivation would have been to reduce horizontal dim phenomenon due to a ripple phenomenon of the common voltage as taught by Choi (abstract). 
As per claim 13, Seong in view of Ham teaches that the third vias (904 in Seong) comprise third transfer holes (portion of 904 corresponding to the opening in 321 in Seong) and third conducting holes (portion of 904 corresponding to the opening in 352 in Seong), wherein the third transfer holes penetrate the first insulating layer (321 in Seong), and the third conducting holes penetrate the third insulating layer (352 in Seong); and the plurality of second-type data lines (thick portions of CL in Seong under the modification by Zhu) are electrically connected with the common electrode parts through the third transfer holes and the third conducting holes. 
Seong in view of Ham does not teach common electrode connection lines disposed in a same layer as the scan lines and spaced apart from one another; wherein the common electrode connection lines extend in the row direction of the plurality of sub-pixels; orthographic projections of the common electrode connection lines on the base substrate do not overlap the orthographic projections of the effective light-emitting regions on the base substrate; and the plurality of second-type data lines are electrically connected with the common electrode connection lines through the third transfer holes, and the common electrode connection lines are electrically connected with the plurality of common electrode parts through the third conducting holes.
However, Choi teaches (in figures 1-6) providing common electrode connection lines (VCHL1) disposed in a same layer as the scan lines (see page 3 lines 41-42) and spaced apart from one another (see figure 4); wherein the common electrode connection lines extend in the row direction of the plurality of sub-pixels; orthographic projections of the common electrode connection lines on the base substrate do not overlap the orthographic projections of the effective light-emitting regions on the base substrate (page 4 lines 2-3); and common electrode connection lines (VCVL1) formed in the same layer as the data lines (page 3 lines 37-38) are electrically connected with the plurality of second-type data lines through vias (CNT1).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the common electrode connection lines and vias taught by Choi in the device of Seong in view of Zhu and Ham. 
The motivation would have been to reduce horizontal dim phenomenon due to a ripple phenomenon of the common voltage as taught by Choi (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/            Examiner, Art Unit 2871